Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 22 February 2021, Applicant amended claims 1, 7, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent Number 8,935,152 B1 in view of Mavinkurve et al., U.S. Patent Publication Number 2008/0005668 A1.

Claim 1:
A method of displaying text on a mobile device, the method comprising: 
receiving a search request based on search terms (see Figure 18 and Column 22, Lines 60-67 – Li discloses this limitation in that the user enters a query within the query entry box (element 1801).); 
providing a preview item of a website for display, the preview item comprising a preview text excerpted from an article included in the website, the preview text including a plurality of words including a final word different from the search terms (see Figure 18 and Column 23, Lines 4-25 – Li discloses this limitation in that the role-value oriented search result box shows three text fragments  of Internet-accessible documents (preview items showing preview text) in box 1810, under the column “SOLUTIONS”. Also see Column 23, Lines 23-31 – Li further specifies that highlighting the “SOLUTIONS” text fragment is in contrast to the conventional method of highlighting the search query (thus, the text fragment and search query are not the same).); 
receiving a user selection of the preview item displayed on the mobile device (see Column 23, Lines 16-27 – Li discloses this limitation in that the display box 1811 shoes the text of the record as well as a selectable link by which the user can see the source document for the record.); 
in response to the user selection of the preview item: 
determining, by one or more processors, a location of the preview text within the article associated with the preview item (see Column 26, Lines 48-54 – Li discloses this limitation in that a snippet is formed by which the locality around the match of a frame in computer-accessible content is determined for contextual content.); and 
displaying, for display on the mobile device, the article with at least the final word  the article highlighted (see Column 23, Lines 16-27 – Li discloses this limitation in that by selecting “VIEW SOURCE” for a text fragment, the user can see the source document for the record. As illustrated in the display box 1811, the text of the record (1601, 1603) is shown with the selected text fragment highlighted within (txt_frag_1  at 1820,1821).).
providing a preview item for display on a mobile device and receiving a user selection of the preview item displayed on the mobile device.
Mavinkurve teaches providing a preview item for display on a mobile device and receiving a user selection of the preview item displayed on the mobile device (see Paragraph 0006 – Mavinkurve teaches this limitation in that search results may be requested from and displayed on a mobile device. Further, these results may be expanded on the mobile device in response to a user input.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught in Li to include providing a preview item for display on a mobile device and receiving a user selection of the preview item displayed on the mobile device for the purpose of allowing users full access to networked data without being limited to a fixed computing device, as taught in Mavinkurve (see Paragraph 0002). Further, it would have been obvious to combine the systems of Li and Mavinkurve because both are concerned with displaying selectable previews of search results to highlight key search terms within the content (see Li, Figure 18 and Mavinkurve, Figure 3).

Claim 4:
The combination of Li and Mavinkurve teaches the method of claim 1, wherein the content item comprises web content that is accessible to the mobile device over a public data network, the method comprises, in response to the user selection of the preview item, obtaining the article (see Column 7, Lines 17-21 – Li discloses this limitation in that the target content to be searched can comprise a large portion of the Internet-accessible content.).

Claim 5:
The combination of Li and Mavinkurve teaches the method of claim 1, wherein the preview item is displayed in a preview interface of a content aggregation application on the mobile device, the preview interface comprises one or more other preview items, and each of the other preview items is associated with a respective content item and comprises preview text excerpted from the respective article (see Figure 18 – Li discloses this limitation in that a list of previews (text fragments under “SOLUTIONS”) are displayed in section 1810. Upon selection of any text fragment, the associated article snippet (under “RECORDS”) is displayed in section 1811.).

Claim 6:
The combination of Li and Mavinkurve teaches the method of claim 5, further comprising, in response to the user selection of the preview item: 
sending a request from the mobile device to a remote computing system (see Figure 18 and Column 23, Lines 16-25 – Li discloses this limitation in that the “VIEW SOURCE” link can comprise an Internet-accessible location that is then displayed and emphasized.); and
receiving the article in response to the request (see Figure 18 and Column 23, Lines 16-25 – Li discloses this limitation in that the “VIEW SOURCE” link can comprise an Internet-accessible location that is then displayed and emphasized.). 

Claims 7, 10-12:
Claims 7, 10-12 merely recite a mobile device that performs the method of Claims 1, 4-6.  The method taught in the combination of Li and Mavinkurve is performed on a device (see Mavinkurve, Figure 1).  Thus, the combination of Li and Mavinkurve teaches every limitation of Claims 7, 10-12.

Claims 13, 16-18:
Claims 13, 16-18 merely recite a medium storing instructions for performing the method of Claims 1, 4-6.  The method taught in the combination of Li and Mavinkurve is stored on a medium (see .

Response to Arguments
Applicant currently presents no arguments regarding the prior art cited in the rejection. Examiner notes that the minor amendments do not significantly change the scope of the claims, and maintains that the prior art previously cited (the combination of Li and Mavinkurve) teaches every limitation of the claims as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached M-F 8a-5p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143   

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143